Citation Nr: 1403284	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-01 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected migraine headaches.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right knee, status-post anterior cruciate ligament ("ACL") reconstruction.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to March 2009.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida.  In that decision, the RO granted service connection for migraine headaches, assigning a noncompensable disability evaluation, effective March 8, 2009, and granted service connection for right knee, status-post ACL reconstruction, assigning a 10 percent disability evaluation, effective March 8, 2009.  In a subsequent October 2012 rating decision, the RO increased the Veteran's disability rating for migraine headaches to 30 percent.  Despite the assignment of an increased disability evaluation for this disability, the issues remain in appellate status because the Veteran has continued to express disagreement with the assigned ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal"). 

This appeal includes a paper and Virtual VA paperless file. 

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's migraine headaches and right knee, status-post ACL reconstruction, since August 2009 and associate with the paper or Virtual VA electronic record.  Any negative reply must also be associated with the claims folder.

2.  After any additional records are received, schedule the Veteran for a VA examination to determine the severity of his service-connected migraine headaches.  All appropriate tests should be performed and all findings reported.  The examiner must state whether the Veteran's headaches are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The examiner is also asked to discuss whether and how the Veteran's disability affects his activities of daily living and occupation.  

3.  After any additional records are received, schedule the Veteran for a VA examination to determine the severity of his service-connected right knee disability.  All appropriate tests should be performed and all findings should be reported including range of motion measurements.  The examiner should also state whether there is any recurrent subluxation or lateral instability in the knee and whether such is best described as moderate or severe.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  The examiner is also asked to discuss whether and how the Veteran's disability affects his activities of daily living and occupation.  

4.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


